Citation Nr: 9907414	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-37 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a prostate disorder 
or other genitourinary disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
1995.

This appeal arises from a May 1996 rating decision of the Los 
Angeles, California, Regional Office (RO).  In that decision, 
the RO denied entitlement to service connection for prostate 
gland hypertrophy, and for impairment of the left humerus and 
shoulder.  Also in that decision, the RO assigned a 20 
percent disability rating for intervertebral disc syndrome 
with limitation of motion of the lumbar spine.

The claims for service connection for a prostate disorder or 
other genitourinary disorder, and for an increased rating for 
a lumbar spine disability, will be addressed in a REMAND that 
follows the decision on the remaining issue on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a left shoulder disorder.

2.  The veteran received treatment during service for 
instability of the left shoulder.

3.  The veteran currently has chronic instability and 
recurrent dislocation of the left shoulder.



CONCLUSION OF LAW

Chronic instability and recurrent dislocation of the left 
shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Shoulder Disorder
The veteran claims that he has a left shoulder disorder that 
began during service.  In November 1998, the veteran had a 
Travel Board hearing at the Los Angeles, California, RO, 
before the undersigned Member of the Board.  He reported that 
his left shoulder becomes dislocated easily, even with 
lifting of moderately heavy objects above his head.  He 
indicated that he had first received treatment for that 
condition during service.  He reported that he had problems 
with both his left and right shoulders during service, and 
that he underwent surgery on his right shoulder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The veteran's service medical records document surgery on the 
veteran's right shoulder in 1990.  A consultation report 
dated in November 1993 indicated that an orthopedic unit 
referred the veteran for physical therapy to address several 
conditions, including anterior and inferior instability of 
the left shoulder.  The physical therapy unit provided a 
diagnosis of left shoulder instability.

On VA medical examination in December 1997, the veteran 
reported that his left shoulder first became dislocated 
during service, while he was in physical therapy following 
surgery on his low back.  He reported that he had experienced 
frequent recurrent dislocations of his left shoulder since 
that time.  The examining physician noted that the veteran 
had significant laxity of the left shoulder, and that the 
veteran could maneuver the shoulder into and out of place, 
almost at will.  Range of motion of both shoulders was 
normal.  The examiner's diagnoses included historical chronic 
anterior dislocation of the left shoulder, with full range of 
motion.

The veteran's claim for service connection for a left 
shoulder disorder is supported by medical findings of 
instability of the left shoulder both during and after 
service.  The Board finds that this evidence is sufficient to 
create a well grounded claim on that issue.  When a veteran 
has presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the Board finds that the facts relevant to the 
veteran's claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

The veteran reported that the recurrent dislocations of his 
left shoulder had begun during service, and had continued 
through the present.  The medical records showing instability 
of the shoulder during and after service are dated four years 
apart.  There is no medical evidence that the instability 
noted during service resolved prior to the veteran's 
separation from service.  The physician who examined the 
veteran's left shoulder in 1997 described the instability as 
chronic.  The Board finds that the evidence is consistent 
with a finding that instability noted in service was a 
chronic disorder that continued after service.  Therefore, 
the record supports service connection for instability and 
recurrent dislocation of the left shoulder.



ORDER

Entitlement to instability and recurrent dislocation of the 
left shoulder is granted.


REMAND

Prostate or Other Genitourinary Disorder
The veteran is seeking service connection for a genitourinary 
disorder that he claims began during service, shortly after 
he underwent low back surgery in 1994.  In a December 1997 VA 
medical examination, the veteran reported that soon after the 
1994 back surgery, he noticed that he had difficulty 
terminating his urinary stream.  He also found that his 
sexual functioning was diminished, in that he had a lesser 
degree of penile turgidity, and diminished genital sensation, 
which produced intermittent inability to achieve orgasm.  In 
his November 1998 Travel Board hearing, the veteran reported 
that a physician who was treating him had indicated that his 
post-voiding urinary dribble was related to his service-
connected low back disorder, and not necessarily to any 
prostate condition.

The veteran has indicated that a treating physician related 
his post-voiding dribble to his service-connected low back 
disability.  That medical finding or opinion is not currently 
included in the veteran's claims file.  In order to assist 
the veteran by obtaining evidence relevant to his claim, the 
Board will remand the issue to attempt to obtain treatment 
records or a statement from the veteran's physician.

Lumbar Spine Disorder
The veteran is seeking a higher disability rating for his 
service connected low back disability, described as 
intervertebral disc syndrome with limitation of motion of the 
lumbar spine.  The veteran has undergone low back surgery.  
Medical records include diagnosis of intervertebral disc 
syndrome.  Under the VA rating schedule, limitation of motion 
of the lumbar spine is rated according to whether the 
limitation of motion is slight, moderate, or severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  
Intervertebral disc syndrome is rated based on severity, 
frequency, and persistence of pain and other symptoms 
compatible with sciatic neuropathy.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

While the claims file contains recent medical findings 
regarding the limitation of motion of the veteran's lumbar 
spine, additional medical evidence regarding the severity and 
persistence of his sciatic symptoms would assist in 
determining the most appropriate rating for his low back 
disability.  In his November 1998 travel Board hearing, the 
veteran indicated that he had some low back pain at all 
times, with exacerbation of the pain with certain activities.  
He reported that he received pain medication from his primary 
care physician, whom he had seen twice in the preceding six 
months.  The claims file contains a November 1998 letter from 
Daniel Flores, M.D., who reported that he had seen the 
veteran in March 1998 and August 1998.  Treatment notes from 
those visits, however, are not associated with the claims 
file.  As Dr. Flores' treatment notes could provide 
information regarding the severity, frequency and persistence 
of the veteran's low back and sciatic symptoms, the Board 
will remand the issue to seek records of Dr. Flores' 
treatment of the veteran from January 1998 through the 
present.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the name and address of the 
physician who explained the connection 
between his low back disability and his 
post-voiding dribble.  The veteran should 
be asked to complete the necessary 
release, and the RO should obtain records 
of treatment of the veteran by that 
physician since the veteran's separation 
from service in October 1995.  In 
addition, the RO should inform the 
veteran that he may submit additional 
evidence to support his claim, including 
a statement from the physician explaining 
his or her medical opinion that the 
veteran's post-voiding dribble or other 
genitourinary symptoms are related to his 
low back disorder.

2. The veteran should be asked to 
complete the necessary release, and 
the RO should obtain records of 
treatment of the veteran from January 
1998 through the present by Daniel 
Flores, M.D., whose address is shown 
in the claims file as 2801 Santa Maria 
Way, Santa Maria, California 93455.


3. The veteran should be furnished with a 
back examination to determine the 
nature and extent of his service 
connected back disorder.  All 
indicated tests and studies should be 
performed.  The claims folder should 
be made available to the examiner for 
use in the study of the case.  The 
examiner should insure that all active 
and passive ranges of motion are 
reported and any other relevant 
symptomatology.


4. The veteran should be furnished with a 
genitourinary examination to determine 
the nature and extent of any prostate 
or other genitourinary disorder. All 
indicated tests and studies should be 
performed.  The claims folder should 
be made available to the examiner for 
use in the study of the case.  The 
examiner should express an opinion as 
to whether any prostate or other 
genitourinary disorder found is 
etiologically related to the veteran's 
service connected back disorder.  A 
complete explanation for any opinion 
expressed should be set forth.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


